        Case 2:13-cr-00185-TOR           ECF No. 194        filed 08/19/21      PageID.698 Page 1 of 2
 PROB 12C                                                                             Report Date: August 18, 2021
(6/16)

                                       United States District Court                       FILED IN THE
                                                                                      U.S. DISTRICT COURT
                                                                                EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                 Aug 19, 2021
                                        Eastern District of Washington               SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: James Allen Booth                        Case Number: 0980 2:13CR00185-TOR-1
 Address of Offender:                                , Spokane Valley, Washington 99216
 Name of Sentencing Judicial Officer: The Honorable Thomas O. Rice, U.S. District Judge
 Date of Original Sentence: March 18, 2015
 Original Offense:        Conspiracy to Distribute 100 Grams or More of a Mixture or Substance Containing a
                          Detectable Amount of Heroin, 21 U.S.C. §§ 841(a)(1) and 846
 Original Sentence:       Prison - 24 months                Type of Supervision: Supervised Release
                          TSR - 60 months
 Asst. U.S. Attorney:     George J. C. Jacobs, III          Date Supervision Commenced: January 5, 2017
 Defense Attorney:        Amy H. Rubin                      Date Supervision Expires: January 4, 2022


                                         PETITIONING THE COURT

To issue a summons.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            1           Special Condition #15: Defendant shall abstain from the use of illegal controlled
                        substances, and shall submit to urinalysis testing (which may include urinalysis or sweat
                        patch), as directed by the supervising officer, but no more than 6 tests per month, in order
                        to confirm continued abstinence from these substances.

                        Supporting Evidence: On June 21, July 2 and 9, and August 5, 2021, James Booth allegedly
                        violated the conditions of his supervision by failing to report for phase urinalysis testing
                        when his assigned color was identified.

                        On January 10, 2017, an officer with the U.S. Probation Office in Spokane, Washington,
                        reviewed a copy of the conditions of supervision with Mr. Booth, as outlined in the
                        judgment. He signed the judgment acknowledging the requirements.

                        On August 9, 2021, this officer received notification from Pioneer Human Services (PHS)
                        that the offender failed to report for phase urinalysis testing on August 5, 2021, when his
                        assigned color was identified for testing.
Case 2:13-cr-00185-TOR   ECF No. 194   filed 08/19/21   PageID.699 Page 2 of 2
